DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In order to make clear of record, the examiner called the applicant’s representative, Rick Gregory, to clarifying whether or not the applicant intends to positively recited the bulk fill limitations.  The applicant’s representative stated that the claims do not intended to positively recite the bulk fill limitations.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rick Gregory on 09/27/2021.

The application has been amended as follows: 
In claim 1, lines 11-12, replaced “further configured to house information of an injectable filler by mincing the dermal plugs, and mixing the dermal plugs with a carrier” with “further housing formation of an injectable filler by mincing and mixing the dermal plugs with a carrier”.

Allowable Subject Matter
Claims 1-63 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 1, the prior art fails to disclose, in combination with other limitations of the claim, a system comprising "a housing...a handpiece configured to removably couple to a proximal end of the housing...a scalpet assembly configured to removeably couple to a distal end of the housing... a collection chamber coupled to the housing and configured to collect the plurality of dermal plugs generated by the scalpet assembly.... the collection chamber is housing formation of an injectable filler wherein the injectable filler is configured for bulk fill…the collection chamber includes a loading port….a cannular syringe configured to mate with the loading port to receive the injectable filler and deliver the injectable filler for the bulk fill.”  The novelty of this invention is the system, which is capable of simultaneous resection and collection of dermal plugs into a multi-functional chamber via the drive system and a movable scalpet assembly (Paragraph 0532; instant application PGPub).  
The closest prior art US 2014/0031801 to Giovanni discloses method and apparatus for skin reduction teaches a system for removing a plurality of excisions to collectively form a patch of tissue (abstract, Fig. 5) but fails to disclose a removable scalpet assembly 33 from a housing 26, para. 0071, Fig. 5, and fails to disclose a drive system attached to a proximal end of the housing and also fails to disclose a cannular syringe configured to mate with a loading port of the collection chamber to receive injectable filler and deliver the injectable filler for bulk fill, US 3,867,942 to Bellantoni discloses motor-operated multipole hair transplant cutter tool teaches a power operated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG SON H DANG/Primary Examiner, Art Unit 3771